Case 20-20425-GLT      Doc 60    Filed 02/25/20 Entered 02/25/20 15:27:14      Desc Main
                                 Document     Page 1 of 7


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

VIDEOMINING CORPORATION,                               Bankruptcy No. 20-20425-GLT

             Debtor.                                   Chapter 11

VIDEOMINING CORPORATION,                               Document No.

             Movant,

      vs.

NO RESPONDENT.

  EMERGENCY MOTION FOR INTERIM AND FINAL ORDERS AUTHORIZING THE
            DEBTOR TO OBTAIN POST-PETITION FINANCING

      AND NOW comes VideoMining Corporation, by and through its Counsel, Robert

O Lampl, John P. Lacher, David L. Fuchs, Ryan J. Cooney and Sy O. Lampl and files

this EMERGENCY MOTION FOR INTERIM AND FINAL ORDERS AUTHORIZING

THE DEBTOR TO OBTAIN POST-PETITION FINANCING:

      1.     The Movant is VideoMining Corporation (“VideoMining” or “Debtor”).

      2.     This Case was commenced on February 4, 2020.

      3.     The Debtor collects video data from grocery and convenient stores

regarding shoppers’ in store behavior, analyzes said data, and then packages and sells

the same to product retailers.

      4.     On February 5, 2020, the Debtor filed an Emergency Motion for Interim

and Final Orders Authorizing the Debtor to Use Cash Collateral (the “Cash Collateral

Motion”). The cash collateral at issue was the Debtor’s receivables. The Debtor’s

receivables are typically collected within 60-120 days of the date they are generated.
Case 20-20425-GLT       Doc 60   Filed 02/25/20 Entered 02/25/20 15:27:14         Desc Main
                                 Document     Page 2 of 7


       5      Following a hearing on the Cash Collateral Motion and consistent with a

resolution between the Debtor and its primary secured lenders - White Oak Business

Capital, Inc. (“White Oak”) and Enterprise Bank (“Enterprise”), this Honorable Court

entered an Order Authorizing Interim Use of Cash Collateral Through March 12, 2020

(the “Interim Cash Collateral Order”).

       6.     Importantly, the Interim Cash Collateral Order granted White Oak a

security interest in the Debtor’s post-petition receivables subject to an obligation to

subordinate said post-petition lien in favor of a Debtor in Possession Lender on all

receivables created after the entry of an Order of Court approving post-petition

financing.

       7.     White Oak’s obligation to subordinate its lien on the Debtor’s post-petition

receivables was a negotiated term as it was contemplated that the Debtor would need

post-petition financing in order to effectively manage its cash flow and that said post-

petition financing would likely be secured by a first position lien in the Debtor’s post-

petition receivables.

       8.     In fact, the Debtor’s proposed budget which was attached as Exhibit A to

the Cash Collateral Motion specifically identified the need for post-petition financing.

       9.     The Debtor has reached an agreement with Enterprise regarding the

needed post-petition financing. An executed commitment letter is attached hereto as

Exhibit A.
Case 20-20425-GLT    Doc 60    Filed 02/25/20 Entered 02/25/20 15:27:14         Desc Main
                               Document     Page 3 of 7


      10.   The key terms of the proposed post-petition financing are as follows:

            A. The Debtor shall be permitted to draw on a line of credit up to 50% of

            its accounts receivables created after the entry of an Order of Court

            approving the Debtor’s proposed DIP financing arrangement;

            B. The line of credit shall not exceed a balance of $175,000.

            C. The interest rate is 8% fixed;

            D. Payments will be monthly installments of interest with principal

            reduction payments in the amount of 50% paid upon collection of the

            eligible receivable upon which the advance was made;

            E. Enterprise shall be granted a first position lien on all receivables

            generated after the entry of an Order of Court approving the Debtor’s

            proposed DIP financing arrangement;

            F. Enterprise shall be granted a lien (best position available) on all

            business assets of the Debtor;

            G. Enterprise shall be granted an administrative expense claim with

            priority over any and all administrative expenses of the kind specified in

            sections 503(b) of 507(b) of the Bankruptcy Code; and

            H. Enterprise’s obligation to advance monies under the line of credit is

            contingent upon the Debtor retaining Christopher Bossi for financial

            management of the Debtor either as a Bankruptcy Court approved

            professional or as a hired employee in a similar capacity.
Case 20-20425-GLT      Doc 60   Filed 02/25/20 Entered 02/25/20 15:27:14         Desc Main
                                Document     Page 4 of 7


       11.    The proposed financing is critical to the Debtor’s operation and will allow it

to pay its expenses consistent with the approved budget as the Debtor markets its

assets for sale.

       12.    With respect to paragraph 10 (H) above, the Debtor has elected to hire

Christopher Bossi as an employee. This election was made as the Debtor and its

counsel does do believe that Mr. Bossi qualifies as a professional person under 11

U.S.C. § 327(a). Mr. Bossi has already been involved in the financial operations of the

Debtor for several years.

       13.    The emergency nature of the instant Motion is that the Debtor cannot

borrow against any post-petition receivables created prior to the entry of an Order

approving post-petition financing. As the Debtor’s need for post-petition financing is

imminent, it is imperative that an Order be entered as soon as possible.

       14.    The need for emergency relief has not been caused by any lack of due

diligence on the part of the Debtor or its Counsel but rather has been necessitated by

looming critical expense obligations with no other payment means available to the

Debtor other than the relief being requested herein.

       WHEREFORE, the Movant respectfully requests that this Honorable Court enter

an order authorizing the Debtor to obtain financing from Enterprise Bank consistent with

the terms set forth herein.
Case 20-20425-GLT   Doc 60   Filed 02/25/20 Entered 02/25/20 15:27:14   Desc Main
                             Document     Page 5 of 7




                                           Respectfully Submitted,



Date: February 25, 2020                    /s/ Robert O Lampl
                                           ROBERT O LAMPL
                                           PA I.D. #19809
                                           JOHN P. LACHER
                                           PA I.D. #62297
                                           DAVID L. FUCHS
                                           PA I.D. #205694
                                           RYAN J. COONEY
                                           PA I.D. #319213
                                           SY O. LAMPL
                                           PA I.D. #324741
                                           223 Fourth Avenue, 4th Fl.
                                           Pittsburgh, PA 15222
                                           (412) 392-0330 (phone)
                                           (412) 392-0335 (facsimile)
                                           Email: rlampl@lampllaw.com
Case 20-20425-GLT       Doc 60   Filed 02/25/20 Entered 02/25/20 15:27:14     Desc Main
                                 Document     Page 6 of 7




                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

VIDEOMINING CORPORATION,                              Bankruptcy No. 20-20425-GLT

              Debtor.                                 Chapter 11

VIDEOMINING CORPORATION,                              Document No.

              Movant,

       vs.

NO RESPONDENT.

                             CERTIFICATE OF SERVICE

       I, Robert O Lampl, hereby certify, that on the 25th day of February, 2020, a true

and correct copy of the foregoing EMERGENCY MOTION FOR INTERIM AND FINAL

ORDERS AUTHORIZING THE DEBTOR TO OBTAIN POST-PETITION FINANCING

was served upon the following (via electronic service, hand delivery and/or Frist-Class

U.S. Mail):

Office of the U.S. Trustee
970 Liberty Center
1001 Liberty Avenue
Pittsburgh, PA 15222
Norma.hildenbrand@usdoj.gov

Enterprise Bank
c/o William E. Kelleher
Cohen & Grigsby, P.C.
625 Liberty Avenue
Pittsburgh, PA 15222
Bill.kelleher@dentons.com
Case 20-20425-GLT    Doc 60   Filed 02/25/20 Entered 02/25/20 15:27:14   Desc Main
                              Document     Page 7 of 7




White Oak Business Capital, Inc.
c/o George Snyder
125 First Ave.
Pittsburgh, PA 15222
gsnyder@stonecipherlaw.com

Jeffrey M. Rosenthal
Mandelbaum Salsburg, P.C.
3 Becker Farm Road, Suite 105
Roseland, NJ 07068
Jrosenthal@lawfirm.ms




Date: February 25, 2020                     /s/ Robert O Lampl
                                            ROBERT O LAMPL
                                            PA I.D. #19809
                                            JOHN P. LACHER
                                            PA I.D. #62297
                                            DAVID L. FUCHS
                                            PA I.D. #205694
                                            RYAN J. COONEY
                                            PA I.D. #319213
                                            SY O. LAMPL
                                            PA I.D. #324741
                                            223 Fourth Avenue, 4th Fl.
                                            Pittsburgh, PA 15222
                                            (412) 392-0330 (phone)
                                            (412) 392-0335 (facsimile)
                                            Email: rlampl@lampllaw.com
